Per Curiam.
This suit was brought to recover damages nnder the Death act. Also under the provisions of the United States statute, the “Employers’ Liability act.”
The trial resulted in a verdict for the plaintiff for $30,000. The rulé to show cause allowed the defendant reserves all of the exceptions taken by the defendant upon the trial of the cause. The reasons assigned for a new trial are first, the verdict is excessive; second, the verdict is inordinate, the result of bias or prejudice.
The plaintiff’s intestate was twenty-nine years old at the time of his death. He had a life expectancy of thirty-nine years. The widow was twenty-nine years old and their two children were four and six years old, respectively. At the time of the decedent’s death, he was contributing from $120 to $140 each month to his wife for the support of herself and their children. He was a man of good habits, health, character and intelligence. He was sober and industrious. ■ We cannot say the verdict is excessive under the evidence in the record.
The rule to show cause is discharged.